Case 3:20-cv-00986-JPG Document 80 Filed 05/12/21 Page 1 of 11 Page ID #298




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

  CARJUAN D. ADKINS,                            )
                                                )
                 Plaintiff,                     )
                                                )
  vs.                                           )       Case No. 20-cv-986-JPG
                                                )
  RICHARD WATSON,                               )
  TRINITY SERVICE GROUP, and                    )
  DAVID MARCOWITZ,                              )
                                                )
                 Defendants.                    )       JURY TRIAL DEMANDED

         DEFENDANT WATSON’S MOTION FOR SUMMARY JUDGMENT
        ON THE ISSUE OF EXHAUSTION OF ADMINISTRATIVE REMEDIES
                 AND MEMORANDUM IN SUPPORT THEREOF

         COMES NOW Defendant, Sheriff Richard Watson, by and through his counsel

  of BECKER, HOERNER, & YSURSA, P.C., and for his Motion for Summary Judgment

  on the Issue of Exhaustion of Administrative Remedies and Memorandum in Support

  Thereof pursuant to 42 U.S.C. §1997e and Federal Rule of Civil Procedure 56, states as

  follows:

                         MOTION FOR SUMMARY JUDGMENT

         For his Motion for Summary Judgment on the issue of exhaustion of administrative

  remedies, Defendant, Sheriff Richard Watson, states as follows:

         1.      The Plaintiff, Carjuan Adkins, was incarcerated at the St. Clair County Jail

  from January 10, 2020 to April 5, 2021, filing his Complaint in this action on September

  5, 2020. (Doc. 1).




                                  Case No. 20-cv-986-JPG

                                         Page 1 of 11
Case 3:20-cv-00986-JPG Document 80 Filed 05/12/21 Page 2 of 11 Page ID #299




         2.      The Prison Litigation Reform Act requires that prior to any suit based on

  the conditions of a correctional facility, the administrative remedies that are available must

  first be exhausted. 42 U.S.C. §1997e(a); Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008).

         3.      During the entirety of the time the Plaintiff was incarcerated, the St. Clair

  County Jail had an established Grievance Procedure. (Ex. 2 Detainee Rules and

  Regulations Handbook)

         4.      Aside from failing to exhaust his remedies, the Plaintiff did not initiate the

  process with clear and discernable Captain’s Complaints/Requests on the same allegations

  of his Complaint. See e.g. Quintana v. Woodward, 2020WL409749, W.D.Wisc. 1/24/20

  citing Schultz v. Pugh, 728 F.3d 619, 620 (7th Cir. 2013); see also e.g., Roberts v. Neal, 745

  F.3d 232, 235 (7th Cir. 2014).

         5.      In any event, despite having previously used this remedy, the Plaintiff did

  not exhaust the administrative remedy process for the allegations of his Complaint prior to

  filing suit. 42 U.S.C. §1997e(a); See Pozo v. McCaughtry, et al., 286 F.3d 1022, 1023-24

  (7th Cir. 2002).

         6.      The failure of the Plaintiff to exhaust the administrative remedy process

  prior to filing suit calls for dismissal of each count alleged in the Complaint and for

  dismissal of the Complaint as a whole. Woodford v. Ngo, 548 U.S. 81, 85 (2006) citing

  Booth v. Churner, 532 U.S. 731, 739 (2001); Pozo v. McCaughtry, et al., 286 F.3d 1022,

  1023-24 (7th Cir. 2002).

         7.      Defendant hereby incorporates his Memorandum in Support of their Motion

  for Summary Judgment on the Issue of Exhaustion of Administrative Remedies.



                                   Case No. 20-cv-986-JPG

                                          Page 2 of 11
Case 3:20-cv-00986-JPG Document 80 Filed 05/12/21 Page 3 of 11 Page ID #300




         WHEREFORE, the Defendant, Sheriff Richard Watson, respectfully requests

  this Honorable Court grant his Motion for Summary Judgment on the issue of exhaustion

  of administrative remedies and dismiss the Plaintiff’s Complaint with prejudice, and for

  any and all relief that this Court deems just and proper.

                       MEMORANDUM IN SUPPORT THEREOF

         For his Memorandum in Support of his Motion for Summary Judgment on the issue

  of exhaustion of administrative remedies, Defendant, Sheriff Richard Watson, states as

  follows:

  I.     Background

         Plaintiff’s pro se Complaint was filed on September 25, 2020. (Doc. 1). Plaintiff’s

  Complaint is brought pursuant to 42 U.S.C. §1983 and concerns events alleged to have

  occurred in the St. Clair County Jail, where Plaintiff was admitted beginning January 10,

  2020. (Doc. 1). On November 13, 2020, the Court entered its 28 U.S.C. §1915A Merits

  Review Order, enumerated four counts which survived merits review as:

         “Count 1: Fourteenth or Eighth Amendment claim against Sheriff Watson and
         TSG Commissary for instituting a policy, custom, or practice of allowing e-
         cigarettes at the Jail.

         Count 2: Fourteenth or Eighth Amendment claim against Sheriff Watson for
         subjecting Plaintiff to unconstitutional conditions of confinement, including
         exposure to e-cigarette smoke, overcrowding, insects, and mold.

         Count 3: Fourteenth or Eighth Amendment claim against Sheriff Watson and Dr.
         Marcowitz for exposing Plaintiff to conditions of confinement that posed a
         substantial risk of serious harm caused by the novel coronavirus, including
         exposure to COVID-positive inmates, denial of protective gear, and denial of
         adequate testing for the virus.

         Count 4: Fourteenth or Eighth Amendment claim against Dr. Marcowitz for
         denying Plaintiff adequate medical care for symptoms of COVID-19, following
         Plaintiff’s development of symptoms in June 2020.” (Doc. 12, Page ID #65).
                                   Case No. 20-cv-986-JPG

                                          Page 3 of 11
Case 3:20-cv-00986-JPG Document 80 Filed 05/12/21 Page 4 of 11 Page ID #301




         On January 12, 2021, Defendant answered by denial and raised the affirmative

  defense that Plaintiff failed to exhaust his administrative remedies pursuant to 42 U.S.C.

  §1997e prior to filing his civil suit. (Doc. 29) Defendant now moves to dismiss Plaintiff’s

  Complaint, because Plaintiff failed to exhaust his administrative remedies.

  II.    Defendants’ Statement of Material Facts

         1.      The Plaintiff, Carjuan Adkins, was booked into the St. Clair County Jail on

  January 10, 2020. (See Doc. 1. See Exhibit #1: Affidavit of Captain Collins ¶ 26).

         2.      The Plaintiff filed his Complaint on September 25, 2020. (Doc. 1).

         3.      The Plaintiff was released from the custody of the St. Clair County Jail on

  April 5, 2021. (See Exhibit #1: Affidavit of Captain Collins ¶ 27).

         4.      During the time the Plaintiff was incarcerated, the St. Clair County Jail had

  a codified detainee grievance policy. (See Exhibit #1: Affidavit of Captain Collins; Exhibit

  #2: Detainee Rules & Regulations SCCJ Handbook 000001-20).

         5.      The Grievance Procedure is described in a section of the Detainee Rules

  and Regulations Handbook. (Exhibit #2: SCCJ Handbook 000011 at pp. 20-21).

         6.      The Plaintiff would have received a copy of the Detainee Rules and

  Regulations which contains the detainee grievance procedure at the time he was booked

  into the St. Clair County Jail and it was also available upon request. (See Exhibit #1:

  Affidavit of Captain Collins ¶ 10-11).

         7.      During his detention from January 10, 2020 to April 5, 2021, the Plaintiff

  submitted 29 Captain’s Complaint/Request forms. (See Exhibit #1: Affidavit of Captain

  Collins ¶ 28 a-ff; Exhibit #3: SCC-Adkins-Grievance Docs 000001-44).

                                   Case No. 20-cv-986-JPG

                                           Page 4 of 11
Case 3:20-cv-00986-JPG Document 80 Filed 05/12/21 Page 5 of 11 Page ID #302




         8.      None of these Captain’s Complaints/Requests are for the same allegations

  of the Plaintiff’s Complaint. (See Exhibit #1: Affidavit of Captain Collins ¶ 28 a-ff; Exhibit

  #3: SCC-Adkins-Grievance Docs 000001-44).

         9.      If the detainee is not satisfied with the resolution of the Captain’s

  Complaint/Request, the detainee must then submit a Detainee Grievance Form as part of

  the Grievance Procedure. (See Exhibit #1: Affidavit of Captain Collins ¶ 21-22; Ex. 2 SCCJ

  Handbook 000011 p.21).

         10.     Carjuan Adkins proceeded to exhaust the Grievance Procedure by

  submitting Grievance Forms on three occasions. (See Exhibit #1: Affidavit of Captain

  Collins ¶ 30 a,b,c; Exhibit #3: SCC-Adkins-Grievance Docs 000002, 12, 22-26).

         11.     None of the three occasions when the Plaintiff submitted Grievance Forms

  are for the allegations of the Plaintiff’s Complaint. (See Exhibit #1: Affidavit of Captain

  Collins Para.30 a,b,c; Exhibit #3: SCC-Adkins-Grievance Docs 000002, 12, 22-26).

  III.   Argument

         A. Standard of Review

         Federal Rule of Civil Procedure 56 states the court “shall grant summary judgment

  if the movant shows that there is no genuine dispute as to any material fact and the movant

  is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Parties may use

  “depositions, documents, electronically stored information, affidavits or declarations,

  stipulations (including those made for purposes of the motion only), admissions,

  interrogatory answers, or other materials” to prove up their motion for summary judgment

  Fed. R. Civ. P. 56(c)(1)(A).



                                   Case No. 20-cv-986-JPG

                                          Page 5 of 11
Case 3:20-cv-00986-JPG Document 80 Filed 05/12/21 Page 6 of 11 Page ID #303




         In determining whether there is a genuine issue of fact, the court views the evidence

  and all reasonable inferences in favor of the non-moving party. Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 255 (1986). However, “neither the mere existence of some alleged

  factual dispute between the parties … nor the demonstration of some metaphysical doubt

  as to the material facts … will sufficiently demonstrate a genuine issue of material fact.”

  Forman v. Richmond Police Department, 104 F.3d 950, 957 (7th Cir. 1997) quoting

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) and Matsushita Elec. Indus. Co. v.

  Zenith Radio Corp., 475 U.S. 574 (1986), internal quotations omitted. The inferences

  drawn for the non-moving party must be reasonable, and “[i]nferences that rely upon

  speculation or conjecture are insufficient.” Armato v. Grounds, 766 F.3d 713, 719 (7th Cir.

  2014). The non-moving party must respond with facts establishing that there remains a

  genuine issue. Armato, supra. “The mere existence of an alleged factual dispute is not

  sufficient to defeat a summary judgment motion. To successfully oppose the motion, the

  nonmovant must present definite, competent evidence in rebuttal.” Salvadori v. Franklin

  School District, 293 F.3d 989, 996 (7th Cir. 2002).

         B. Exhaustion of Administrative Remedies

         The Prison Litigation Reform Act states, “No action shall be brought with respect

  to prison conditions under section 1983 of this title … by a prisoner confined in any jail,

  prison, or other correctional facility until such administrative remedies as are available are

  exhausted.” 42 U.S.C. §1997(e)(a). Exhaustion of administrative remedies is a condition

  precedent to filing suit. Perez v. Wisconsin Department of Corrections, 182 F.3d 532, 535

  (7th Cir. 1999). A prisoner must complete the grievance process before filing suit. Ford v.

  Johnson, 362 F.3d 395, 398 (7th Cir. 2004). Exhaustion is necessary, even if the prisoner
                                   Case No. 20-cv-986-JPG

                                          Page 6 of 11
Case 3:20-cv-00986-JPG Document 80 Filed 05/12/21 Page 7 of 11 Page ID #304




  believes exhaustion would be futile. Booth v. Churner, 532 U.S. 731, 741 (2001) (“we

  think that Congress has mandated exhaustion clearly enough, regardless of the relief

  offered through administrative procedures.”). Requiring detainees to exhaust their

  administrative remedies has substantive merit, because “[a]ny other approach would allow

  a prisoner to ‘exhaust’ state remedies by spurning them”. Pozo v. McCaughtry, et al., 286

  F.3d 1022, 1023-24 (7th Cir. 2002).

         In Pozo, the Seventh Circuit held that unless a prisoner follows the rules the facility

  has established for grievances, exhaustion has not occurred. Id. at 1023. “Exhaustion”

  means using all steps that the facility holds out. Id. at 1024, emphasis added. Further,

  “Exhaustion is no longer left to the discretion of the district court, but is mandatory.”

  Woodford v. Ngo, 548 U.S. 81, 85 (2006) citing Booth v. Churner, 532 U.S. 731, 739

  (2001). Prisoners must exhaust all available remedies, even if the relief sought cannot be

  granted by the administrative process. Id., citing Booth, supra at 734. Whether the

  exhaustion process was available considers the ordinary meaning of the word available.

  Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). The sole objective of the exhaustion

  requirement is to allow the institution’s administrative process to run its course. Dole v.

  Chandler, 438 F.3d. 804, 809 (7th Cir. 2006). So long as the administrative authority has

  the ability to take some action in response to the complaint (even if not the requested

  action), an administrative remedy is still “available” under the PLRA. Id., emphasis in

  original, citing Booth, supra at 741; see also Larkin v. Galloway, 266 F.3d 718, 723 (7th

  Cir. 2001) (inmate must exhaust prison remedies if the administrative body (1) was

  empowered to consider the complaint and (2) could take some action in response to it).



                                   Case No. 20-cv-986-JPG

                                         Page 7 of 11
Case 3:20-cv-00986-JPG Document 80 Filed 05/12/21 Page 8 of 11 Page ID #305




          C. Application to the Case at Bar

          The St. Clair County Jail (“the Jail”) had a grievance procedure in place during the

  entirety of the Plaintiff’s incarceration. The Jail’s Grievance Procedure is outlined in the

  Detainee Rules and Regulations and is two-step in nature. First, a detainee must submit

  their complaint in writing, on a carbon-copy Captain’s Complaint/Request Form. (Ex. #1

  ¶ 14-20, Ex. 2 Handbook at pp. 20-21). If the detainee is not satisfied with the resolution

  of the Captain’s Complaint/Request, the detainee must then submit a Detainee Grievance

  Form as part of the Grievance Procedure. (Ex. #1 ¶ 21-22; Ex. 2 Handbook at pp. 21).

  Detainees are made aware of the grievance process at dress out or through receipt of the

  Detainee Rules and Regulations. (Ex. #1, ¶ 10-11). The Plaintiff was undoubtedly familiar

  with the Grievance Procedure as he had submitted Captain’s Complaint/Request Forms for

  numerous issues and had proceeded to exhaust the grievance procedure by submitting

  Detainee Grievance Forms on three issues. (See Ex. #1, ¶ 30 a, b, c). Nonetheless, the

  Plaintiff did not exhaust his administrative remedies for any of the allegations of his suit.

          Aside from failing to exhaust his remedies, the Plaintiff did not initiate the process

  with clear and discernable Captain’s Complaints/Requests on the same allegations of his

  Complaint. The Plaintiff submitted numerous Captain’s Complaint/Requests forms on a

  variety of issues which are not related to his suit, with many related to his legal mail, ability

  to use the phone, commissary and other conditions such as toothpaste and soap. The

  Plaintiff, however, made no clear reference to issues of overcrowding, insects or mold as

  alleged in Count 2 nor to his medical care for symptoms of COVID 19 after exposure on

  June 1, 2020 as alleged in Count 4 in any of his Captain Complaint/Requests. (See Doc. 12

  Page ID #65, Doc. Page ID #14; See Ex. 1, ¶ 28 a-ff; Ex. 3: SCC Grievance Docs 000001-
                                    Case No. 20-cv-986-JPG

                                           Page 8 of 11
Case 3:20-cv-00986-JPG Document 80 Filed 05/12/21 Page 9 of 11 Page ID #306




  44). The nearest any of the Captain’s Complaint/Requests come to the allegations of the

  Complaint prior to filing suit are those regarding COVID 19 in September 2020, but the

  requests were vague and the requested relief did not match the allegations of the Complaint.

  Indeed, the Plaintiff’s request was “to be furloughed to his legal residence until further

  order of the Court.” (SCC-Adkins – Grievance/Docs –39).            Such vague and imprecise

  grievance process submissions are insufficient to create a material fact. See e.g. Quintana

  v. Woodward, 2020WL409749, W.D.Wisc. 1/24/20 citing Schultz v. Pugh, 728 F.3d 619,

  620 (7th Cir. 2013); see also e.g., Roberts v. Neal, 745 F.3d 232, 235 (7th Cir. 2014)

  (generalized grievance not directed at target of suit is insufficient).

         The Plaintiff did submit Captain’s Complaint/Request forms related to e-cigarettes,

  but the requests made by the Plaintiff contradict his Complaint. Count 1 of Plaintiff’s

  Complaint is for allowing e-cigarettes to be used at the Jail. In contrast, the Plaintiff

  complained to Jail staff that the commissary service has “taken money of our trust fund

  account for e-cigs but your officers on the evening shift refuse to pass them out.” (Ex. 3:

  SCC - Adkins- Grievance Docs 000017, Captain’s Complaint/Request 9/3/20).

         In any event, the Plaintiff left his concerns unclarified and did not permit the

  grievance procedure to run its course. Dole v. Chandler, 438 F.3d. 804, 809 (7th Cir.

  2006). In order to exhaust his remedies and permit the Jail with an opportunity to rectify

  his concerns, the Plaintiff was required to follow the rules of the procedure by submitting

  a Detainee Grievance Form for any issues not resolved by an initial Captain’s

  Complaint/Request. Pozo v. McCaughtry, et al., 286 F.3d 1022, 1023-24 (7th Cir. 2002).

  The Plaintiff proceeded to file suit without proceeding to this step.



                                    Case No. 20-cv-986-JPG

                                           Page 9 of 11
Case 3:20-cv-00986-JPG Document 80 Filed 05/12/21 Page 10 of 11 Page ID #307




          The Grievance Procedure clearly instructs a detainee who is not satisfied with the

   resolution of a Captain’s Complaint/Request to submit a Detainee Grievance Form.

   Although the Plaintiff did submit some vague and indiscernible Captain’s

   Complaint/Requests related to COVID-19 and ones that contradict his suit regarding e-

   cigarettes, he did not proceed to submit any Detainee Grievance Forms in any way related

   to the issues of his Complaint.      In other words, the Plaintiff did not exhaust his

   administrative remedies for any of the violations alleged in his Complaint.

          There is no doubt that the Plaintiff understood this step of the grievance procedure.

   The Plaintiff sought remedy by proceeding to this step and submitting Detainee Grievance

   Forms on three separate occasions. (See Ex. 1 ¶ 30 a, b, c; Ex. 3: SCC-Adkins - Grievance

   Docs 000002, 13, 22-26 for dates of incidents of 01/25/20, 7/21/20 and 5/4/20). Indeed,

   the Plaintiff followed the Grievance Procedure for a myriad of issues related to his intake

   (and unrelated to his Complaint) shortly after booking with a hearing of January 25, 2020.

   (SCC-Adkins - Grievance Docs 000001-2). Despite having previously used this remedy,

   the Plaintiff spurned the grievance procedure for the allegations of the Complaint by filing

   suit without exhausting the administrative process. 42 U.S.C. §1997e(a); See Pozo v.

   McCaughtry, et al., 286 F.3d 1022, 1023-24 (7th Cir. 2002).

          WHEREFORE, the Defendant respectfully requests this Honorable Court find that

   the Plaintiff failed to exhaust his administrative remedies, enter judgment in favor of

   Defendant, Sheriff Richard Watson, and dismiss the Plaintiff’s Complaint with prejudice,

   and for any and all other relief as this Court deems just and proper.




                                    Case No. 20-cv-986-JPG

                                          Page 10 of 11
Case 3:20-cv-00986-JPG Document 80 Filed 05/12/21 Page 11 of 11 Page ID #308




                                        Respectfully submitted

                                        BECKER, HOERNER & YSURSA P.C.



                                        By:     Thomas J. Hunter, Bar No. 6256119

   ATTORNEY FOR DEFENDANT:
   SHERIFF RICHARD WATSON

   BECKER, HOERNER & YSURSA, P.C.
   5111 West Main Street
   Belleville, Illinois 62226
   Tel: (618) 235-0020
   Fax: (618) 235-8558
   tjh@bhylaw.com



                               CERTIFICATE OF SERVICE

            I hereby certify that on May 12, 2021, I electronically filed this document with
   the Clerk of the Court using the CM/ECF system which will send notice of such filing to
   all attorneys of record.

   Gregory G. Fenlon – ggfmoatty@aol.com
   Kevin K. Peek – kpeek@sandbergphoenix.com
   Alexander Brewster Chosid – alex.chosid@tkcholdings.com

                                                         s/ Thomas J. Hunter




                                   Case No. 20-cv-986-JPG

                                         Page 11 of 11
